tcmemo_1997_556 united_states tax_court a c green electrical contractors inc petitioner v commissioner of internal revenue respondent docket no filed date bruce h guttman for petitioner peter j gavagan for respondent memorandum opinion swift judge respondent determined deficiencies in and additions to petitioner's federal income and excise_taxes for petitioner’s taxable years ending date and as follows taxable_year ending income_tax deficiency dollar_figure big_number big_number -- excise_tax deficiency -- dollar_figure big_number big_number additions to tax sec_6651 sec_6659a -- dollar_figure big_number big_number dollar_figure big_number big_number -- unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the issue for decision is whether petitioner's contributions to its employee benefit plans exceeded the actuarial costs of funding retirement benefits provided under the plans background this case was submitted fully stipulated by the parties pursuant to rule when the petition was filed petitioner's principal_place_of_business was located in new york new york during the years in issue chaim rozenblatt and adam jakubowicz each owned percent of the stock of petitioner on date petitioner adopted two defined benefit pension plans the plans -- one for the benefit of rozenblatt and one for the benefit of jakubowicz the plans were drafted by morris j silberstein an actuary with pensions forecasting co the plans were effective retroactively as of date for the years in issue the plans constituted qualified_pension plans under sec_401 and rozenblatt and jakubowicz were the only participants in their respective plans under section dollar_figure of each plan if rozenblatt and jakubowicz are not married at the time of retirement each will receive what is referred to as a normal_retirement_benefit in the form of a single_life_annuity that will provide monthly payments commencing after retirement and continuing for each participant's life section dollar_figure of each plan provides as follows rozenblatt’s or jakubowicz’s normal retirement pension computed under section dollar_figure shall be paid in the form of a monthly annuity for his lifetime commencing on the first day of the month following the date on which he attains his normal_retirement_date such normal form of payment shall be subject_to any election made by such participant under article iv and v of this agreement under section dollar_figure of each plan however if rozenblatt and jakubowicz are married at retirement each will receive monthly annuity payments in the form of a qualified_joint_and_survivor_annuity qjsa under a qjsa periodic annuity payments are made over the joint lives of the participant and his spouse the participant receives annuity payments for his life and if the spouse survives the participant the surviving_spouse receives annuity payments for her life also under section dollar_figure of each plan rozenblatt or jakubowicz could elect in writing not to receive the qjsa and instead to receive simply a single_life_annuity for his life under this election the surviving_spouse would receive nothing section dollar_figure of each plan provides as follows notwithstanding the provisions of article iii the benefits of rozenblatt or jakubowicz having a spouse living on the date on which his benefits would commence because of his retirement on his normal or deferred retirement date or earlier commencement of benefits shall be paid in the form of a qjsa unless within days prior to such date or within such longer or shorter period as may be deemed reasonable by the secretary_of_the_treasury he elects in writing not to take such annuity under section dollar_figure of each plan the qjsa provided under each plan is defined as a joint and 100-percent survivor annuity ie each surviving_spouse is to receive as a survivor annuity the same annuity_payment that her husband is to receive during his life under section dollar_figure of each plan the qjsa is defined further as a joint and 100-percent survivor annuity that is equivalent in value to a participant's retirement pension section dollar_figure of each plan provides as follows qjsa means an annuity for the life of rozenblatt or jakubowicz with a survivor annuity for the life of the spouse which is the actuarial equivalent of his retirement pension the survivor annuity shall be the same amount the annuitant was receiving under the plans actuarial equivalent means equal in present_value retirement pension is defined in the plans as the monthly payment to which rozenblatt or jakubowicz shall become entitled pursuant to the terms of the plans under the plans the trustee the administrator and the actuary were not expressly given discretionary authority to interpret plan provisions and funding decisions of the trustee the administrator and the actuary were not to be regarded as final and unreviewable during the years in issue rozenblatt and jakubowicz each were married for each of the years in issue silberstein the actuary who drafted the plans made actuarial valuations and made funding decisions with regard to the plans in calculating petitioner's yearly contributions to the plans silberstein concluded that rozenblatt and jakubowicz each were entitled to receive a benefit in the form of a subsidized joint and 100-percent survivor annuity ie a joint and 100-percent survivor annuity under which rozenblatt and jakubowicz each would receive the full present_value of a single_life_annuity during their lives the present_value of a subsidized joint and 100-percent survivor annuity generally exceeds the present_value of a single_life_annuity for the life of each participant because each participant receives the full present_value of a single_life_annuity during the participant's life and also each surviving_spouse receives additional annuity payments after the participant's death on the basis in part of silberstein’s treatment of the plans as establishing subsidized joint and 100-percent survivor annuities for rozenblatt and jakubowicz and their spouses petitioner made contributions to the plans in the total_amounts of dollar_figure dollar_figure and dollar_figure respectively for each of the years and on its federal_income_tax returns for years ending date and petitioner claimed deductions under sec_404 for the above total respective contributions to the plans in each year for the year ending date petitioner did not make any deductible contributions to the plans and no deduction with regard thereto was claimed on petitioner's federal_income_tax return on audit of petitioner for and respondent treated rozenblatt and jakubowicz as receiving under the plans only a reduced joint and 100-percent survivor annuity the present_value of a reduced joint and 100-percent survivor annuity equals the present_value of a single_life_annuity for the life of the participant ie the value of a single_life_annuity for the life of the participant is spread over the actuarial life expectancies of the participant and the spouse on the basis of respondent's determination that rozenblatt and jakubowicz were entitled to receive only reduced joint and 100-percent survivor annuities and after several other adjustments not relevant herein respondent disallowed as excess_contributions for and respectively dollar_figure dollar_figure and dollar_figure of the total claimed deductions relating to the plans also for and respondent determined that petitioner was liable for excise_taxes under sec_4972 with regard to the portion of petitioner’s contributions to the plans that in respondent's view constituted excess_contributions discussion generally employers may deduct contributions to qualified_pension plans that fund retirement benefits for plan participants sec_404 such contributions however for federal_income_tax purposes are deductible by employers only to the extent contributions to the plans do not exceed the actuarially projected costs of funding benefits provided under the plans sec_1_404_a_-3 income_tax regs sec_1_404_a_-3 income_tax regs provides in no event shall costs for the purpose of sec_404 exceed costs based on assumptions and methods which are reasonable in view of the provisions and coverage of the plan courts have interpreted the language of employee benefit plans using principles of contract and trust law see 489_us_101 95_f3d_1505 10th cir 77_f3d_84 4th cir 70_f3d_281 3d cir 7_f3d_1091 2d cir 985_f2d_13 1st cir language used in employee benefit plans is generally interpreted according to its common and ordinary meaning and an effort is made to give meaning to all language of the plans chiles v ceridian corp supra sayers v rochester tel corp supra pincite5 where employee benefit plans do not specifically provide trustees or plan administrators with discretionary power to interpret plan provisions and where the plans do not provide that trustees' and administrators' decisions should be given deference interpretations given to the language of plans by trustees or administrators are not entitled to any particular deference firestone tire rubber co v bruch supra pincite- 936_f2d_98 2d cir taxpayers bear the burden_of_proof with regard to claimed deductions rule a 292_us_435 petitioner argues that under the plans involved herein the married participants namely rozenblatt and jakubowicz are entitled to receive qjsa's in the form of subsidized joint and 100-percent survivor annuities petitioner argues that the trustee was given discretionary power to interpret the plans and that the court should defer to the trustee's interpretation of the plans respondent argues that under the plans rozenblatt and jakubowicz are entitled to receive qjsa's in the form of only reduced joint and 100-percent survivor annuities and that contributions to the plans in excess of what was required to fund such reduced joint and 100-percent survivor annuities are not deductible respondent emphasizes that the actuary did not have discretionary power under the plans to interpret plan language and respondent contends that the actuary's funding decisions should be given little or no deference we generally agree with respondent's interpretation of the language of the plans under the plans the trustee the administrator and the plan actuary were not given deference in interpreting the plans and in making funding decisions accordingly we are not required herein to give petitioner's interpretation of the plans any particular deference firestone tire rubber co v bruch supra pincite the term qjsa is defined only in section dollar_figure of each plan section dollar_figure of each plan defines qjsa as a joint and percent survivor annuity which is the actuarial equivalent of the participant's retirement pension as indicated actuarial equivalent means equal in present_value the phrase which is the actuarial equivalent of the participant's retirement pension implies an equivalence in value of two different retirement benefits--namely each participant's normal retirement pension and the joint and 100-percent survivor annuity each plan describes a participant's normal retirement pension in terms of a single_life_annuity when read in the context of the entirety of the plans section dollar_figure quantifies the joint and 100-percent survivor annuity as the actuarial equivalent of a single_life_annuity for the life of each participant or the normal_retirement_benefit provided under section dollar_figure of each plan accordingly we conclude that under section dollar_figure of each plan rozenblatt and jakubowicz each receive a joint and 100-percent survivor annuity that has the same present_value as a single_life_annuity for the life of each married participant ie a reduced joint and 100-percent survivor annuity we note that with regard to qualified_plans a qjsa is generally defined in the code and regulations in terms of a reduced joint_and_survivor_annuity see sec_417 sec_1_401_a_-11 income_tax regs petitioner has not identified any plan language which logically establishes a subsidized joint and 100-percent survivor annuity as a form of benefit for rozenblatt and jakubowicz for the above reasons we agree with respondent's interpretation of the language of the plans and we conclude that under the plans rozenblatt and jakubowicz receive retirement benefits in the form of joint and 100-percent survivor annuities that have the same present_value as single life_annuities for the life of each participant or reduced joint and 100-percent survivor annuities accordingly the portion of petitioner's contributions to the plans that exceed the costs of funding retirement benefits for rozenblatt and jakubowicz in the form of reduced joint and 100-percent survivor annuities was properly disallowed by respondent to reflect the foregoing decision will be entered under rule
